EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Edward Keissling on 04 February 2022.

The application has been amended as follows: 
Regarding claim 5:
“a threshold elevation” in line 3 should read “the threshold elevation”
“a threshold duration” in line 4 should read “the threshold duration”

Regarding: 12:
“a user’s heart” in line 3 should read “the user’s heart”

Claim 15 has been cancelled.

Regarding claim 21:
“a photoplethysmographic (PPG) sensor” in lines 1-2 should read “at least one photoplethysmographic (PPG) sensor”

Regarding claim 22:
“the PPG sensor” in line 1 should read “the at least one PPG sensor”


“lobes, each of the lobes fluidly isolated from one another.” in line 2 should read “lobes.”

Claim 24 has been cancelled.

Claim 27 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to disclose, teach, or fairly suggest a device for estimating a user’s blood pressure as claimed. The prior art of record that comes closest to teaching the limitations of the claim is the Lane reference  teaching an arm cuff however, Lane fails to teach the details of a rigid housing  including a flat surface. Lee remedies these features in a finger cuff monitor. The combination of Lane and Lee fail to teach the details of the accelerometers in the housing which is then remedied by the Katsumoto reference.  A modified Lane now further fails to teach the controller initiating a response initiate inflation of the inflatable bladder using the pump in response to the flat surface of the base being substantially parallel to the vertical axis or the one or more accelerometers determining that the device is positioned within a threshold elevation with respect to the user’s heart which is remedied by Sato.  Furthermore a modified Lane also fails to teach the details of one or more optical sensors.  Asada, Gu, Chen, and LaPlante (new references added on 892) teach various features/limitations of the remaining claim language but would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEX M VALVIS/               Supervisory Patent Examiner, Art Unit 3791